Action brought . by a lawyer to recover for professional services rendered to the defendant’s wife as necessaries, in an action for separation brought by said wife against her husband, the defendant herein. Order granting plaintiff’s motion for summary judgment and striking out defendant’s answer and directing the clerk to place cause upon the ready jury day calendar for trial for an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.